          Case 1:19-mj-05552-UA Document 1 Filed 06/11/19 Page 1 of 7
                                                                        ORIGINAL
Approved:~~             a)¾
            ~USHMI BHASKARAN
            Assistant United States Attorney

Before:      THE HONORABLE KATHARINE H. PARKER
             United States Magistrate Judge
             Southern District of New York

                                                 X


 UNITED STATES OF AMERICA                              19MAG 555-2
                                                     19 Mag.
           - v. -
                                                     RULE 5 ( c) ( 3)
 JUSTIN ALEXANDER COLBERT,                           AFFIDAVIT
     a/k/a "Nicholas Ryan Hanshaw,"

                        Defendant.
                                     -   -   -   X


SOUTHERN DISTRICT OF NEW YORK, ss:

          ERIC KUSHI, being duly sworn, deposes and says that he
is a Deputy United States Marshal with the United States
Marshals Service ("USMS"), and charges as follows:

               On or about March 20, 2019, the United States District
Court for the District of Nebraska issued a warrant for the
arrest of "Justin Alexander Colbert", a/k/a "Nicholas Ryan
Hanshaw," in connection with an Indictment charging him with
violations of Title 18, United States Code, Section
1001 ( a) ( 3) (use of false documents) . The case number in the
District of Nebraska is 19 Cr. 3041.        Copies of the Arrest
Warrant and the Indictment are attached hereto as Exhibit A and
incorporated by reference herein.

        I believe that JUSTIN ALEXANDER COLBERT, the defendant,
who was arrested by the USMS in the Southern District of New
York, is the same individual as "Justin Alexander Colbert",
a/k/a "Nicholas Ryan Hanshaw," who is wanted in the District of
Nebraska.
       Case 1:19-mj-05552-UA Document 1 Filed 06/11/19 Page 2 of 7




          The bases of my knowledge and for the foregoing charge
are, in part, as follows:

           1.  I am a Deputy United States Marshal with the
United States Marshals Service. I have been directly involved in
determining whether JUSTIN ALEXANDER COLBERT, the defendant, is
the same individual as the "Justin Alexander Colbert", a/k/a
"Nicholas Ryan Hanshaw," named in the March 20, 2019, arrest
warrant from the United States District Court for the District
of Nebraska. Because this Affidavit is submitted for the limited
purpose of establishing the identity of the defendant, I have
not included in this Affidavit each and every fact that I have
learned. Where I report statements made by others, those
statements are described in substance and in part, unless
otherwise noted.

          2.   Based on my involvement in this investigation, I
have learned that:

               a.   On or about March 20, 2019, the United
States District Court for the District of Nebraska issued a
warrant for the arrest of "Justin Alexander Colbert", a/k/a
"Nicholas Ryan Hanshaw."

               b.   The warrant was issued in connection with an
Indictment assigned criminal case number 19 Cr. 3041. That
Indictment charged "Justin Alexander Colbert", a/k/a "Nicholas
Ryan Hanshaw" with use of false documents, in violation of Title
18, United States Code, Section l00l(a) (3).

          3.   Based on my personal involvement in this
investigation, I am aware that at approximately 11:30 a.m. on
June 11, 2019, JUSTIN ALEXANDER COLBERT, the defendant, was
arrested in the Southern District of New York by the USMS
pursuant to the warrant issued by the United States District
Court for the District of Nebraska.

          4.   Prior to the arrest, I received cellphone
location data for a cellular phone believed to be used by the
"Justin Alexander Colbert," a/k/a "Nicholas Ryan Hanshaw,"
wanted in the District of Nebraska.  That location data
corresponded to an address of a known associate of the "Justin
Alexander Colbert," a/k/a "Nicholas Ryan Hanshaw" wanted in the
District of Nebraska. I obtained consent to enter the apartment,
and upon his arrest, JUSTIN ALEXANDER COLBERT, the defendant,
Btated that hiB name wa5 "Justin Colb~rt."
                                   2
       Case 1:19-mj-05552-UA Document 1 Filed 06/11/19 Page 3 of 7




     WHEREFORE, deponent respectfully requests that JUSTIN
ALEXANDER COLBERT, the defe~dant, be imprisoned or bailed as the
case may be.




                           ERIC KUSHI
                           Deputy United States Marshal
                           United States Marshals Service


Sworn to before me this
11th day\of June, 2019.


 ~H~
THE HONORABLE KATHARINE H. PARKER
United States Magistrate Judge
Southern District of New York




                                    3
Case 1:19-mj-05552-UA Document 1 Filed 06/11/19 Page 4 of 7




                    EXHIBIT A




                             4
    Case 1:19-mj-05552-UA Document 1 Filed 06/11/19 Page 5 of 7
                                                                     ()

                                                               SEALED
                                                                                                FILED
                         IN THE UNITED STATES DISTRICT COURT                          U.S. DISTRICT COUR1
                             FOR THE DISTRJCT OF NEBRASKA                           DISTRICT or U[BR:\SK

UNITED STATES OF AMERICA,                                                            20/9 MAR 19 PH ~: 4,
                       Plaintiff,                                                   (,, I   lk ,., L - C-· [i
                                                                      4:19CR36£f    I
        vs.
                                                                  INDICTMENT
JUSTIN ALEXANDER COLBERT, also
known as, NICHOLAS RY AN HANSHAW,                              18 U.S.C. § I0OI(a)(3)

                       Defendants.           =   ~J
       The Grand Jury charges:

                                           COUNTI
        I.    On or about October 7, 2015, in the District of Nebraska. the defendant, JUSTIN

ALEXANDER COLBERT, aka, NICHOLAS RYAN HANSHAW, did knowingly and willfully

make and use a false writing and document, knowing the same to contain a materially false,

fictitious and fr.mdulent s1atement in a matter within the jurisdiction of the Social Security

Administration, in that the defendant, JUSTIN ALEXANDER COLBERT, signed and preseqted

a Fonn SSA-821 lo the Social Securily Administration which contained the materially false

representation, to wit, JUSTfN ALEXANDER COLBERT, had not received any employment

income or wages during the time period covered by the SSA-821, when in truth and fact, JUST[N

ALEXANDER COLBERT, had worked and received wages and employment income during the

covered time period.

       Jn violation ofTi1Je 18, United Stales Code, Section 1001(a)(3).
    Case 1:19-mj-05552-UA Document 1 Filed 06/11/19 Page 6 of 7
                                                                      C.    i




                                             COUNTII
        2.      On or about October 7, 2015, in the District of Nebraska, the defendant, msTIN

 ALEXANDER COLBERT,           aka. NICHOLAS RYAN HANSHAWs did knowingly and wiJlfully
 make and use a false writing and document, knowing the same to contain a materially false,

fictitious and fraudulent statement in a matter within the jurisdiction of the Soc1al Security

Administration. in that the defendant, JUSTIN ALEXANDER COLBERT, signed in the name

NICHOLAS RYAN HANSHAW and presented a Form SSA-821 to the Social Security

Administration which contained the materially false representation, to wit, that NICHOLAS

RYAN HANSHAW had not received any employment income or wages during the time period

covered by the SSA-821, when in truth and fact, NICHOLAS RYAN HANSHAW, had worked

and received wages and employment income during the covered time period.

        In violation of Title 18, United States Code, Section 1001(a)(3):



                                                     A TRUE BILL.




                                                     FOREPER_&6N




       The United States of America requests that trial of this c
pursuant to the ruJes of this Court.



                                             By:
,,
                              Case 1:19-mj-05552-UA Document 1 Filed 06/11/19 Page 7 of 7
                                                                                                                        J




      AO 442 (kcv 11/11) Aim1 W11m1111
                                                                                                 SEALED
                                                UNITED STATES DISTRICT COURT
                                                                         forlhe
                                                                  District of Nebraska

                             United States of America
                                        v.                                )
           JUSTIN ALEXANDER COLBERT, also known as,                       )         Case No. 4:1SCR~O't ,
                  NICHOLAS RYAN HANSHAW,                                  )
                                                                          )
                                                                          )
                                                                          )
                                    Defendant

                                                            ARREST WARRANT
     To:         Any authorized !aw enforcement officer

                 YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
     {name cfperson to he arrested)      JU$1JN ALEXANDER CQhfJERT, als_o kriQWn ias,,NIQH,Ol.f\~ RYAN HAN~H~.1. __ ~--- ,
     who is accused of an offense or violation based on the following document tiled with the court:

     rg' Indictment               O Superseding Indictment       r::J fnfonnation    •   Superseding Jnfonnation             O Complaint
     0 Probation Violation Petition               O Supervised Release Violation Petition      CJ Violation Notice           O Order of the Court

     This offense is briefly described as follows:
       False document, In violation of Title 18, United States Code, Section 1001 (e)(3)




     Date:    ~a/J_q_                                                         ~a-~~             Jssub1g oj/1':er 's signat11re

     City and state:          .Omaha, NE!br8$ka
                                                                                                  Pri111ed 11a1M wul title

                                                                      Return

                This warrant was received on (date) _ _ _ _ _ _ _ , and the person was arrested on {date)                    _ _ _ _ _ __
     at {t:izy a11d stare}

     Date: _ _ _ _ _ _ __
                                                                                               Arresting qffecer 's signatur-i --- ~-


                                                                                                  Printed 11ame a11d title
